          Case 2:19-cv-04696-JP Document 8 Filed 05/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DANIEL NYEMAH BROWN, JR.                          :          CIVIL ACTION
                                                   :
                      v.                           :
                                                   :
 OFFICER BLAINE LEIS, UPPER MERION                 :
 TOWNSHIP POLICE                                   :          NO. 19-4696


                                           ORDER

       AND NOW, this 12th day of May, 2020, upon consideration of Defendants Officer Blaine

Leis and the Upper Merion Township Police’s unopposed Motion to Dismiss (Docket No. 5), and

all documents filed in connection therewith, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED as follows:

          1. The Motion to Dismiss is GRANTED.

          2. The Complaint is DISMISSED in its entirety.

          3. On or before June 12, 2020, Plaintiff may file an amended complaint against

              Defendant Officer Blaine Leis, provided that he can cure the pleading deficiencies

              in his claims against Officer Leis that we have identified in the accompanying

              Memorandum.

          4. Plaintiff may not re-assert his claims against the Upper Merion Township Police in

              any amended complaint as we have determined that his claims against the Upper

              Merion Township Police are futile.



                                                       BY THE COURT:

                                                       /s/ John R. Padova
                                                       John R. Padova, J.
